EXHIBIT 10.1(BX)


SAUER-DANFOSS INC. 1998 LONG-TERM INCENTIVE PLAN
2005 PERFORMANCE UNIT AWARD AGREEMENT

You have been selected to be a Participant in the Sauer-Danfoss Inc. 1998
Long-Term Incentive Plan (the “Plan”), as specified below:

Participant:
                                                                                                             

Date of Award:  February 22, 2005
                                                                        

Target Number of Performance Units Awarded:
                                               

Performance Period:    1 January 2005 to 31 December 2007

Performance Measure: Simple Average Annual Return on Net Assets Pursuant to Sec.
3 below

This document constitutes part of the prospectus covering securities that have
been registered under the Securities Act of 1933.

 

THIS AWARD AGREEMENT, effective as of the Date of Award set forth above,
represents the award of Performance Units by Sauer-Danfoss Inc., a Delaware
U.S.A. corporation (the “Company”), to the Participant named above, pursuant to
the provisions of the Plan.

The Plan provides a complete description of the terms and conditions governing
Performance Units.  If there is any inconsistency between the terms of this
Award Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Award Agreement.  All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.  In consideration of the mutual
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties hereto agree as
follows:

1.       Employment by the Company.  The Performance Units granted hereunder are
awarded on the condition that the Participant remains employed by the Company
from the Date of Award through the end of the Performance Period, as specified
above.  However, neither such condition nor the award of the Performance Units
shall impose upon the Company any obligation to retain the Participant in its
employ for any given period or upon any specific terms of employment.

2.       Earning Performance Units.  Subject to the terms of the Plan and this
Award Agreement, the Participant shall be entitled to receive payment of the
number and value of Performance Units earned by the Participant over the
Performance Period, where the number of Performance Units is determined as a
function of the extent to which the corresponding performance goals have been
achieved.

 

--------------------------------------------------------------------------------


 

3.       Performance Measure.  The Performance Measure under this Award
Agreement shall be the Simple Average Annual Return on Net Assets as derived
from the consolidated financial statements of the Company for the Performance
Period as defined above.  Annual Return on Net Assets (“Annual RoNA”) is defined
as earnings before taxes, interest expense, and minority interest per the
audited consolidated financial statements for the fiscal year divided by the
average Net Assets for the four quarters in the fiscal year (i.e. the sum of Net
Assets at the beginning of the year plus Net Assets at the end of each of the
next four quarters divided by five).  Net Assets are defined as the sum of total
equity including minority interests, and all interest bearing indebtedness shown
in the consolidated balance sheet.  The Simple Average Annual RoNA is defined as
the sum of the three Annual RoNA calculations for each of the three fiscal years
comprising the Performance Period divided by three.

Achievement of a Simple Average Annual RoNA over the Performance Period equal
to15% will entitle the Participant to payment of the Target Number of
Performance Units Awarded as set forth above, subject to other provisions of the
Plan and this Award Agreement.  Achievement of a Simple Average Annual RoNA
equal to 17% shall entitle the Participant to payment of 200% of the Target
Number of Performance Units Awarded.  Achievement of a Simple Average Annual
RoNA of 11.0% shall entitle the Participant to payment of 50% of the Target
Number of Performance Units Awarded.  Achievement of a Simple Average Annual
RoNA between 11.0% and 17.0% shall entitle the Participant to payment of the
number of Performance Units interpolated according to a performance achievement
function defined by the foregoing achievement levels, and as reflected on the
graph attached hereto.  Achievement of a Simple Average Annual RoNA of less than
11.0% shall result in no payment of Performance Units to the Participant under
this Award Agreement.

 

4.       Form and Timing of Payment of Performance Units.  Payment of earned
Performance Units shall be made within seventy-five (75) calendar days
follow­ing the close of the applicable Performance Period.  Subject to the Plan,
the Committee has authorized that the future payment of any earned Performance
Units shall be made 100% in Shares.   The Company will withhold from any such
payout Shares having a value equivalent to the amount needed to satisfy the
minimum statutory tax withholding requirements of the Company or its Subsidiary
in the appropriate taxing jurisdiction.

5.       Voting Rights and Dividends.  During the Performance Period and until
the date of payment of Performance Units as provided for in Section 4, the
Participant will not have voting rights with respect to the Performance Units. 
During the Performance Period and until and including the date of payment of
Performance Units as provided in Section 4, the Participant shall receive all
dividends, dividend equivalents and other distributions paid with respect to the
number of shares of Common Stock of the Company equal to the number of
Performance Units granted under this Award.  Any such payment of dividend,
dividend equivalent or other distribution will be made on one of the
Participant’s next two regular paydays following the specified record date.

6.       Termination of Employment Due to Death, Disability, or Retirement.  In
the event the employment of a Participant is terminated by reason of death,
Disability, or Retirement (as such

 

--------------------------------------------------------------------------------


 

terms are defined in the Plan) during the Performance Period, the Participant or
the Participant’s beneficiary or estate, as the case may be, shall be entitled
to receive a prorated payment of the Performance Units.  The prorated payment
shall be determined by the Committee, in its sole discretion, based on the
number of full months of the Participant’s employment during the Performance
Period, in relation to the total number of months in the Performance Period, and
shall further be adjusted based on the achievement of the pre-established
performance goals set forth in Section 3.

Payment of Performance Units shall be made at the time specified by the
Committee in its sole discretion.  Notwithstanding the foregoing, with respect
to a Participant who retires during the Performance Period, payments shall be
made at the same time as payments are made to Participants who did not terminate
employment during the applicable Performance Period as set forth in Section 4.

7.       Termination of Employment for Other Reasons.  In the event that the
Participant terminates employment with the Company for any reason other than
those reasons set forth in Section 6, or in the event that the Company
terminates the employment of the Participant with or without cause, all
Performance Units awarded to the Participant under this Award Agreement shall be
forfeited by the Participant to the Company; provided, however, that in the
event of a termination of the employment of the Participant by the Company with
or without cause, the Committee, in its sole discretion, may waive such
automatic forfeiture provision and pay out on a pro rata basis in accordance
with Section 6.

8.       Change in Control.  In the event of a Change in Control (as defined in
the Plan) during the Performance Period, the Target Number of Performance Units
shall become payable in full and such payment shall be made within seventy-five
(75) calendar days following date of the Change in Control.  The Committee, in
its sole discretion, may make such payment of the Target Number of Performance
Units in the form of cash or in shares (or in a combination thereof).  The
number of Shares to be issued, if any, shall be equal to the number of earned
Performance Units designated by the Committee to be paid in Shares.  The amount
of cash to be paid if any shall be equal to the Fair Market Value, as defined in
the Plan, of a share of the Common Stock of the Company as of the date of the
Change in Control multiplied by the number of Performance Units designated by
the Committee to be paid in cash.

9.       Nontransferability.  Performance Units may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.  Further, except as otherwise
determined by the Committee and provided in this Award Agreement, a
Participant’s rights under the Plan shall be exercisable during the
Participant’s lifetime only by the Participant or the Participant’s legal
representative.

10.   Adjustments in Authorized Shares.  The Committee shall have the sole
discretion to adjust the number of Performance Units awarded pursuant to this
Award Agreement, in accordance with Section 4.3 of the Plan.

 

--------------------------------------------------------------------------------


 

11.   Tax Withholding.  The Company shall have the power and the right to deduct
or withhold, or require the Participant or beneficiary to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Award Agreement.  The Company’s power
and right to withhold includes the right to withhold Shares with a value
equivalent to the amount needed to satisfy the minimum statutory tax withholding
requirements of the Company or its Subsidiary in the appropriate taxing
jurisdiction.

12.   Share Withholding.  With respect to withholding required upon any other
taxable event arising as a result of Awards granted hereunder, the Participant
may elect, subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Performance
Units having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be withheld on the transaction. 
All such elections shall be irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

13.   Covenant Not to Compete.  Without the consent of the Company, the
Participant shall not, directly or indirectly, anywhere in the world, at any
time during the Participant’s employment with the Company or any of its
subsidiaries, and for a period of eighteen (18) months following the termination
of Participant’s employment with the Company and its subsidiaries for any
reason, be associated or in any way connected as an owner, investor, partner,
director, officer, employee, agent, or consultant with any business entity
directly engaged in the manufacture and/or sale of products competitive with any
material product or product lines of the Company or any of its subsidiaries;
provided, however, that the Participant shall not be deemed to have breached
this undertaking if his sole relation with such entity consists of his holding,
directly or indirectly, an equity interest in such entity not greater than two
percent (2%) of such entity’s outstanding equity interest, and the class of
equity in which the Participant holds an interest is listed and traded on a
broadly recognized national or regional securities exchange.  For purposes
hereof, the term “material product or product line of the Company” shall mean
any product or product line of the Company or any of its subsidiaries, the
consolidated gross sales of which during any calendar year during the five (5)
year period preceding the Participant’s undertaking such employment were at
least $10 million.

The Participant acknowledges that: (a) the services to be performed by him for
the Company are of a special, unique, unusual, extraordinary, and intellectual
character; (b) the business of the Company and its subsidiaries is worldwide in
scope and its products are marketed throughout the world; (c) the Company and
its subsidiaries compete with other businesses that are or could be located in
any part of the world; and (d) the provisions of this Section 13 are reasonable
and necessary to protect the Company’s business.

 

If any covenant in this Section 13 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent

 

--------------------------------------------------------------------------------


 

jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding, and enforceable against the
Participant.

 

The period of time applicable to any covenant in this Section 13 will be
extended by the duration of any violation by the Participant of such covenant.

 

The Participant will, while the covenants under this Section 13 are in effect,
give notice to the Company, within ten days after accepting any other
employment, of the identity of the Participant’s employer.  The Company may
notify such employer that the Participant is bound by this Award Agreement and,
at the Company’s election, furnish such employer with a copy of this Award
Agreement or relevant portions thereof.

 

14.    Disclosure of Confidential Information.  Without the consent of the
Company, the Participant shall not disclose to any other person Confidential
Information (as defined below) concerning the Company or any of its subsidiaries
or the Company’s or any of its subsidiaries’ trade secrets of which the
Participant has gained knowledge during his employment with the Company.  Any
trade secrets of the Company or any of its subsidiaries or related or affiliated
companies or joint ventures will be entitled to all of the protections and
benefits under the Iowa Code Annotated Section 550.1 through 550.8 and any other
applicable law.  If any information that the Company deems to be a trade secret
is found by a court of competent jurisdiction not to be a trade secret for
purposes of this Award Agreement, such information will, nevertheless, be
considered Confidential Information for purposes of this Award Agreement.  The
Participant hereby waives any requirement that the Company submits proof of the
economic value of any trade secret or posts a bond or other security.  None of
the foregoing obligations and restrictions apply to any part of the Confidential
Information that the Participant demonstrates was or became generally available
to the public other than as a result of a disclosure by the Participant.

 

The Participant will not remove from the premises of the Company or any of its
subsidiaries (except to the extent such removal is for purposes of the
performance of the Participant’s duties at home or while traveling, or except as
otherwise specifically authorized by the Company), any document, record,
notebook, plan, model, component, device, or computer software or code, whether
embodied in a disk or in any other form, that contains Confidential Information
(collectively, the “Proprietary Items”).  The Participant recognizes that, as
between the Company and the Participant, all of the Proprietary Items, whether
or not developed by the Participant, are the exclusive property of the Company
or its subsidiaries, as the case may be.  Upon termination of this Award
Agreement by either party, or upon the request of the Company during the
Employment Period, the Participant will return to the Company all of the
Proprietary Items in the Participant’s possession or subject to the
Participant’s control, and the Participant shall not retain any copies,
abstracts, sketches, or other physical embodiment of any of the Proprietary
Items.

 

For purposes of this Award Agreement, Confidential Information shall include any
and all information concerning the business and affairs of the Company or any of
its subsidiaries, including, without limitation, product specifications, data,
know-how, formulae, compositions, processes, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past,

 

--------------------------------------------------------------------------------


 

current, and planned research and development, current and planned distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information), historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, agents, personnel training and techniques and materials,
insurance products, premium structures, information relating to suppliers and
supplies, sales and marketing information and strategy, notes, analysis,
compilations, studies, summaries, and other material prepared by or for the
Company and its subsidiaries containing or based, in whole or in part, on any
information included in the foregoing, and any information, however documented,
that is a trade secret within the meaning of the Iowa Code Annotated
Section 550.1 through 550.8.

 

15.   Nonsolicitation.  Without the written consent of the Company, the
Participant shall not, at any time during Employment and for a period of
eighteen (18) months following the termination of Participant’s employment with
the Company and its subsidiaries for any reason (a) employ or retain or arrange
to have any other person, firm, or other entity employ or retain or otherwise
participate in the employment or retention of any person who is an employee or
consultant of the Company or its subsidiaries; or (b) solicit or arrange to have
any other person, firm, or other entity solicit or otherwise participate in the
solicitation of business from any entity that was a customer of the Company or
any of its subsidiaries during the time of the Participant’s employment, whether
or not the Participant had personal contact with such person.

 

16.   Injunctive Relief and Additional Remedy; Essential and Independent
Covenants.

The Participant acknowledges that the injury that would be suffered by the
Company as a result of a breach of the provisions of this Award Agreement
(including any provision of Sections 13, 14, and 15) would be irreparable and
that an award of monetary damages to the Company for such a breach would be an
inadequate remedy.  Consequently, the Company will have the right, in addition
to any other rights it may have, to obtain injunctive relief to restrain any
breach or threatened breach or otherwise to specifically enforce any provision
of this Award Agreement, and the Company will not be obligated to post bond or
other security in seeking such relief.  Without limiting the Company’s rights
under this Section 16 or any other remedies of the Company, if the Participant
breaches any of the provisions of Sections 13, 14, or 15, the Company will have
the right to cease making any payments otherwise due to the Participant under
this Award Agreement.

 

The covenants by the Participant in Sections 13, 14, and 15 are essential
elements of this Award Agreement, and without the Participant’s agreement to
comply with such covenants, the Company would not have entered into this Award
Agreement with the Participant.  The Company and the Participant have been
afforded the opportunity to consult their respective counsel and have been
advised or had the opportunity to obtain advice, in all respects concerning the
reasonableness and propriety of such covenants (including, without limitation,
the time

 

--------------------------------------------------------------------------------


 

period of restriction and the geographical area of restriction set forth in
Section 13), with specific regard to the nature of the business conducted by the
Company and its subsidiaries and related or affiliated companies or joint
ventures.  The Participant’s covenants in Sections 13, 14, and 15 are
independent covenants and the existence of any claim by the Participant against
the Company under this Award Agreement or otherwise, will not excuse the
Participant’s breach of any covenant in Sections 13, 14, or 15.

 

If this Award Agreement or the Participant’s employment with the Company and its
subsidiaries expires or is terminated, this Award Agreement will continue in
full force and effect as is necessary or appropriate to enforce the covenants
and agreements of the Participant in Sections 13, 14, 15, and 16.

 

17.   Beneficiary Designation.  The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Award Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

Beneficiary Designation (name, address, and relationship):

 

 

 

 

18.   Administration.  This Award Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan.  It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Award Agreement, all of which shall be binding upon the Participant. 
Any inconsistency between the Award Agreement and the Plan shall be resolved in
favor of the Plan.

 

19.   Continuation of Employment.  This Award Agreement is not an employment
agreement, it shall not confer upon the Participant any right to continuation of
employment by the Company, nor shall this Award Agreement interfere in any way
with the Company’s right to terminate his or her employment at any time.

 

20.   No Vested Right In Future Awards.  Participant acknowledges and agrees (by
executing this Award Agreement) that the granting of Awards under this Award
Agreement are made on a fully discretionary basis by the Committee and that this
Award Agreement does not lead to a vested right to further Awards in the
future.  Further, the Awards set forth in this Award

 

--------------------------------------------------------------------------------


 

Agreement constitute a non-recurrent benefit and the terms of Award Agreement
are only applicable to the Awards distributed pursuant to this Award Agreement.

21.   Use Of Personal Data.  Participant acknowledges and agrees (by executing
this Award Agreement) to the collection, use, processing and transfer of certain
personal data as described in this paragraph #21.  The Participant understands
that he or she is not obliged to consent to such collection, use, processing and
transfer of personal data.  However, the Participant understands that his or her
failure to provide such consent may affect his or her ability to participate in
the Plan.  The Participant understands that the Company may hold certain
personal information about the Participant, including his or her name, salary,
nationality, job title, position evaluation rating along with details of all
past Awards and current Awards outstanding under the Plan, for the purpose of
managing and administering the plan (the “Data”).  The Company, or its
affiliates, will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of the Plan.  The Company
and/or any of it affiliates may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan.  These various recipients of Data may be located in Europe, or
elsewhere throughout the world, including the United States.  The Participant
authorizes these various recipients of Data to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any required
transfer of such Data as may be required for the subsequent holding of Shares on
the Participant’s behalf by a broker or other third party with whom the
Participant may elect to deposit any Shares acquired pursuant to the Plan.  The
Participant understands that he or she may, at any time, review Data with
respect to the Participant and require any necessary amendments to such Data. 
The Participant also understands that he or she may withdraw the consents to use
Data herein by notifying the Company in writing; however, the Participant
understands that by withdrawing his or her consents to use Data, that the
Participant may affect his or her ability to participate in the Plan.

 

22.   Severability.  In the event that any provision of this Award Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of this Award Agreement, and this Award
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.

 

23.   Miscellaneous.  With the approval of the Board, the Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect the Participant’s rights under this Award Agreement, without the
Participant’s written approval.

 

This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

All obligations of the Company under the Plan and this Award Agreement, with
respect to the Performance Units granted hereunder, shall be binding (i) on the
Company and on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect

 

--------------------------------------------------------------------------------


 

purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company; and (ii) on the Participant and his
or her heirs and legal representatives.

 

Each of the terms of this Award Agreement is deemed severable in whole or in
part, and if any term or provision, or the application thereof, in any
circumstance should be illegal, invalid or unenforceable, the remaining terms
and provisions will not be affected thereby and will remain in full force and
effect.

To the extent not preempted by federal law, this Award Agreement is deemed to
have been made and entered into in the State of Iowa and in all respects the
rights and obligations of the parties will be governed by, and construed and
enforced in accordance with, the laws of the State of Iowa without regard to the
principles of conflict of laws.  Any and all lawsuits, legal actions or
proceedings against either party arising out of this Award Agreement will be
brought in Story County, Iowa or federal court of competent jurisdiction sitting
nearest to Ames, Iowa, and each party hereby submits to and accepts the
exclusive jurisdiction of such court for the purpose of such suit, legal action
or proceeding.  Each party irrevocably waives any objection it may now have or
hereinafter have to this choice of venue of any suit, legal action or proceeding
in any such court and further waives any claim that any suit, legal action or
proceeding brought in any such court has been brought in an inappropriate forum.

IN WITNESS WHEREOF, the parties have caused this Award Agreement to be executed
effective as of                                               .

 

Sauer-Danfoss Inc.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

--------------------------------------------------------------------------------


 

[g79811kdimage002.jpg]

 

--------------------------------------------------------------------------------